Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2020

                                      No. 04-20-00102-CV

 GONZALES NURSING OPERATIONS, LLC f/d/b/a Texas Nursing & Rehab of Gonzales,
                           Appellants

                                                v.

   Alta Mae SMITH, Rosie L. Smith, ALton Allen Jr., A.B. Allen David L. Allen, Melvin L.
          Allen, Individually on behalf of the Estate of Nannie B. Allen, Deceased,
                                          Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-14718
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant seeks to appeal an order denying a plea to the jurisdiction. The clerk’s record,
however, does not contain a written order disposing of the plea to the jurisdiction. We lack
jurisdiction to consider an interlocutory appeal authorized by statute when the trial court has not
signed a written order. Archer v. Tunnell, No. 05-15-00459-CV, 2016 WL 519632, at *3 (Tex.
App.—Dallas Feb. 9, 2016, no pet.) (mem. op.) (citing TEX. R. APP. P. 26.1(b)).

        It is therefore ORDERED that appellant show cause in writing within fifteen (15) days of
the date of this order why this appeal should not be dismissed for lack of jurisdiction. The
briefing schedule is suspended pending our determination of whether we have jurisdiction over
this appeal.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court